Name: Commission Regulation (EEC) No 304/86 of 12 February 1986 amending Regulation (EEC) No 3217/85 increasing to 400 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 2 . 86 No L 38/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 304/86 of 12 February 1986 amending Regulation (EEC) No 3217/85 increasing to 400 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cerals ('), a last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3447/85 (4), Whereas Commission Regulation (EEC) No 3217/85 (*), as last amended by Regulation (EEC) No 3572/85 (*) opened a standing invitation to tender for the export of 300 000 tonnes of barley held by the United Kingdom intervention agency ; whereas, in a communication of 7 February 1986, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a stan ­ ding invitation to tender for export has been opened ; whereas the total quantity of barley held by the United Kingdom intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 400 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3217/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3217/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 400 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 400 000 tonnes of barley are stored are listed in Annex I hereto'. Article 2 Annex I to Regulation (EEC) No 3217/85 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the OfficialJournal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 328 , 7 . 12. 1985, p. 17. O OJ No L 303, 16 . 11 . 1985, p. 3o . ( «) OJ No L 341 , 19 . 12. 1985, p. lx. No L 38/ 12 13 . 2 . 86Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity North 108 000 Midlands/East 197 000 South 95 000'